DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1A: wherein the nicotine is a nicotine salt
Species 1B: wherein the nicotine is a nicotine free base
Species 1C: wherein the nicotine is bound to an ion exchanger, such as an ion exchange resin, such as nicotine polacrilex resin, a nicotine inclusion complex or nicotine in any non-covalent binding
Species 1D: wherein the nicotine is nicotine bound to zeolites
Species 1E: wherein the nicotine is nicotine bound to cellulose, such as microcrystalline cellulose or starch microspheres
Species 1F: wherein the nicotine comprises nicotine mixed with ion exchange resin

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 65.

The species are as follows: 
Species 2A: wherein the nicotine is a nicotine salt
Species 2B: wherein the nicotine is a nicotine free base
Species 2C: wherein the nicotine is bound to an ion exchanger, such as an ion exchange resin, such as nicotine polacrilex resin, a nicotine inclusion complex or nicotine in any non-covalent binding
Species 2D: wherein the nicotine is nicotine bound to zeolites
Species 2E: wherein the nicotine is nicotine bound to cellulose, such as microcrystalline cellulose or starch microspheres
Species 2F: wherein the nicotine comprises nicotine mixed with ion exchange resin
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 65.

The species are as follows: 
Species 3A: wherein the pH regulating agent is sodium carbonate
Species 3B: wherein the pH regulating agent is sodium bicarbonate 
Species 3C: wherein the pH regulating agent is potassium carbonate
Species 3D: wherein the pH regulating agent is potassium bicarbonate
Species 3E: wherein the pH regulating agent is magnesium carbonate
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 65.

The species are as follows: 

Species 4B: wherein the pH regulating agent is sodium bicarbonate 
Species 4C: wherein the pH regulating agent is potassium carbonate
Species 4D: wherein the pH regulating agent is potassium bicarbonate
Species 4E: wherein the pH regulating agent is magnesium carbonate
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 65.

The species are as follows: 
Species 5A: wherein the at least one sugar alcohol is xylitol
Species 5B: wherein the at least one sugar alcohol is maltitol
Species 5C: wherein the at least one sugar alcohol is mannitol
Species 5D: wherein the at least one sugar alcohol is erythritol
Species 5E: wherein the at least one sugar alcohol is isomalt
Species 5F: wherein the at least one sugar alcohol is sorbitol
Species 5G: wherein the at least one sugar alcohol is lactitol

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 65.

The species are as follows: 
Species 6A: wherein the water-insoluble fiber is wheat fibers
Species 6B: wherein the water-insoluble fiber is pea fibers
Species 6C: wherein the water-insoluble fiber is rice fiber
Species 6D: wherein the water-insoluble fiber is maize fibers
Species 6E: wherein the water-insoluble fiber is oat fibers
Species 6F: wherein the water-insoluble fiber is tomato fibers
Species 6G: wherein the water-insoluble fiber is barley fibers
Species 6H: wherein the water-insoluble fiber is rye fibers
Species 6I: wherein the water-insoluble fiber is sugar beet fibers
Species 6J: wherein the water-insoluble fiber is buckwheat fibers
Species 6K: wherein the water-insoluble fiber is potato fibers
Species 6L: wherein the water-insoluble fiber is cellulose fibers

Species 6N: wherein the water-insoluble fiber is cocoa fibers
Species 6O: wherein the water-insoluble fiber is bran fibers
Species 6P: wherein the water-insoluble fiber is bamboo fibers
Species 6Q: wherein the water-insoluble fiber is powdered cellulose
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 65.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-6 lack unity of invention because even though the inventions of these groups require the technical feature of the limitations of claim 65, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO2015067372 (Kindvall hereinafter) in view of US 20050034738 (Whalen hereinafter).

Whalen teaches a chewing tobacco substitute made of a non-tobacco leaf-like material to which a nicotine compound is added (abstract), wherein the substitute is approximately between 0.3% and 3.5% nicotine compound by weight (claim 7). It would have been obvious for one of ordinary skill in the art at the time of filing to have included nicotine in the non-tobacco pouch composition of Kindvall because it would be a mechanism to break the chemical addiction to tobacco (Whalen, [0003]), and it would have been obvious for one of ordinary skill in the art at the time of filing to looked to the teachings of Whalen for the amount of nicotine to add to the pouch of Kindvall with a reasonable expectation of success and predictable results.    
A telephone call was made to Alyson DiLena on 9/1/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YANA B. KRINKER
Examiner




/YANA B KRINKER/             Examiner, Art Unit 1747                                                                                                                                                                                           
/Michael J Felton/Primary Examiner, Art Unit 1747